IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

KAREN L. WARD, as Power of                )
Attorney for EVELYN M.                    )
CORNELSON,                                )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )         C.A. No. N20C-04-059 JRJ
                                          )
MILFORD CENTER, L.L.C.,                   )
a Delaware limited liability company,     )
                                          )
      Defendant.                          )

                                     ORDER

                            Submitted:        June 18, 2020
                            Decided:          July 22, 2020

                    Upon Defendant Milford Center L.L.C.’s
                     Motion for Review of Affidavit of Merit

      1.     This Motion arises from a healthcare medical negligence suit filed by

Plaintiff Karen L. Ward as Power of Attorney for Evelyn M. Cornelson against

Defendant Milford Center, L.L.C. Defendant requests an in camera review of the

Affidavit of Merit and curriculum vitae submitted by Plaintiff in connection with the

Complaint to determine if the Affidavit of Merit and associated curriculum vitae

comply with 18 Del. C. § 6853 (a)(1) and (c).

      2.     Section 6853(a)(1) of Title 18 of the Delaware Code provides that all

healthcare negligence complaints must be accompanied by “[a]n affidavit of merit

as to each defendant signed by an expert witness . . . and accompanied by a current
curriculum vitae of the witness, stating that there are reasonable grounds to believe

that there has been health-care medical negligence committed by each defendant.”

       3.      Here, Plaintiff alleges she sustained injuries as a proximate result of

Defendant’s alleged negligent nursing care. After an in camera review, the Court

finds the Affidavit of Merit and curriculum vitae comply with 18 Del. C. § 6853

(a)(1) and (c).1

       IT IS SO ORDERED.


                                                            Jan R. Jurden
                                                    ______________________________
                                                    Jan. R. Jurden, President Judge




Original to Prothonotary
Cc: Gary S. Nitsche, Esq.
      Katherine L. Hemming, Esq.
      Bradley J. Goewert, Esq.
      Catherine M. Cramer, Esq.




1
 See Wagner v. Christiana Care Health Servs., Inc., 2015 WL 13697661 (Del. Super. Ct. Oct. 15,
2015) (holding that based on the nurse's experience, she qualified as an expert under 18 Del. C. §
6853(a)(1) and (c) where a patient claimed bed sores and other injuries resulting from negligent
nursing care).
                                                2